—In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Suffolk County (Werner, J.), dated August 14, 1992, which denied their motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, without costs or disbursements.
*255The defendants did not establish their entitlement to judgment as a matter of law. Therefore, we need not consider the adequacy of the submissions of the plaintiffs. Sullivan, J. P., O’Brien, Santucci and Hart, JJ., concur.